

117 HR 1229 IH: EAGLES Act of 2021
U.S. House of Representatives
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1229IN THE HOUSE OF REPRESENTATIVESFebruary 23, 2021Mr. Deutch (for himself and Mr. Diaz-Balart) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 18, United States Code, to reauthorize and expand the National Threat Assessment Center of the Department of Homeland Security.1.Short titleThis Act may be cited as the EAGLES Act of 2021.2.Findings; sense of Congress(a)FindingsCongress finds the following:(1)On February 14, 2018, 17 individuals lost their lives in a senseless and violent attack on Marjory Stoneman Douglas High School in Parkland Florida, a school whose mascot is the eagle.(2)These individuals lived lives of warmth, joy, determination, service, and love, and their loss is mourned by the Nation.(3)The shooter in that attack exhibited patterns of behavior that were alarming and that should have alerted law enforcement and other Federal, State, and local officials.(4)The attack on Marjory Stoneman Douglas High School was preventable.(5)Lives were saved because of the brave and exemplary conduct of many students, teachers, and staff at Marjory Stoneman Douglas High School, including several of the victims of the attack.(6)The National Threat Assessment Center (referred to in this Act as the Center) was established in 1998 to conduct research on various types of targeted violence.(7)Studies conducted by the Center on targeted school violence, in particular, have shown that—(A)most incidents were planned in advance;(B)the attackers’ behavior gave some indication that the individual was planning, or at least contemplating, an attack;(C)most attackers had already exhibited a pattern of behavior that was of concern to other people in their lives; and(D)prior to the attack, someone associated with the attacker, such as a family member or peer, knew the attack was to likely to occur.(8)Through their research, the Center developed the threat assessment model for responding to indicators of targeted violence, which includes a 3-step process—(A)identifying individuals who are exhibiting behaviors that indicate they are planning an attack on a school;(B)assessing whether the individual poses a threat to the school, based on articulable facts; and(C)managing the threat the individual may pose to the school.(9)The threat assessment model works most effectively when all the relevant parties, including school officials, local law enforcement, and members of the community, are part of a comprehensive protocol to identify, assess, and manage a potential threat to the school.(10)The primary goal of threat assessment programs in schools should be to prevent violent conduct, with an emphasis on early intervention, treatment, and care of individuals exhibiting behaviors associated with targeted violence.(11)Early intervention, treatment, and prevention of violent behavior is an effective way to prevent violent conduct that would harm others and necessitate disciplinary action, including criminal penalties.(12)The parties involved need the appropriate training and tools to establish the appropriate mechanisms for implementing this type of approach.(b)Sense of congressIt is the sense of Congress that a fact-based threat assessment approach, involving school officials, local law enforcement, and members of the community, is one of the most effective ways to prevent targeted violence in schools, and is a fitting memorial to those who lost their lives in the February 14, 2018 attack on Marjory Stoneman Douglas High School and those who heroically acted to preserve the lives of their friends, students, and colleagues.3.Reauthorization and expansion of the national threat assessment center of the Department of Homeland Security(a)In generalChapter 203 of title 18, United States Code, is amended by inserting after section 3056A the following:3056B.Functions of the National Threat Assessment Center of the United States Secret Service(a)In generalThere is established a National Threat Assessment Center (in this section referred to as the Center), to be operated by the United States Secret Service, at the direction of the Secretary of Homeland Security.(b)FunctionsThe functions of the Center shall include the following:(1)Training in the area of best practices on threat assessment.(2)Consultation on complex threat assessment cases or programs.(3)Research on threat assessment and the prevention of targeted violence, consistent with evidence-based standards and existing laws and regulations.(4)Facilitation of information sharing on threat assessment and the prevention of targeted violence among agencies with protective or public safety responsibilities, as well as other public or private entities.(5)Development of evidence-based programs to promote the standardization of Federal, State, and local threat assessments, best practices in investigations involving threats, and the prevention of targeted violence.(c)Safe school initiativeIn carrying out the functions described in subsection (b), the Center shall establish a national program on targeted school violence prevention, focusing on the following activities:(1)ResearchThe Center shall—(A)conduct research into targeted school violence and evidence-based practices in targeted school violence prevention, including school threat assessment; and(B)publish the findings of the Center on the public website of the United States Secret Service.(2)Training(A)In generalThe Center shall develop and offer training courses on targeted school violence prevention to agencies with protective or public safety responsibilities and other public or private entities, including local educational agencies.(B)PlanNot later than 1 year after the date of enactment of this section, the Center shall establish a plan to offer its training and other educational resources to public or private entities within each State.(3)Coordination with other Federal agenciesThe Center shall develop research and training programs under this section in coordination with the Department of Justice, the Department of Education, and the Department of Health and Human Services.(4)Consultation with entities outside the Federal GovernmentThe Center is authorized to consult with State and local educational, law enforcement, and mental health officials and private entities in the development of research and training programs under this section.(5)Interactive websiteThe Center may create an interactive website to disseminate information and data on evidence-based practices in targeted school violence prevention.(d)Hiring of additional personnelThe Director of the United States Secret Service may hire additional personnel to comply with the requirements of this section, which, if the Director exercises that authority, shall include—(1)at least 1 employee with expertise in child psychological development; and(2)at least 1 employee with expertise in school threat assessment. (e)Authorization of appropriationsThere are authorized to be appropriated to carry out the functions of the Center $10,000,000 for each of fiscal years 2022 through 2025.(f)Report to CongressNot later than 2 years after the date of enactment of this section, the Director of the Secret Service shall submit to the Committee on the Judiciary and the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on the Judiciary and the Committee on Education and Labor of the House of Representatives a report on actions taken by the United States Secret Service to implement provisions of this section, which shall include—(1)the number of employees hired (on a full-time equivalent basis);(2)the number of individuals in each State trained in threat assessment;(3)the number of school districts in each State trained in school threat assessment or targeted school violence prevention;(4)information on Federal, State, and local agencies trained or otherwise assisted by the Center;(5)a formal evaluation indicating whether the training and other assistance provided by the Center is effective;(6)a formal evaluation indicating whether the training and other assistance provided by the Center was implemented by the school;(7)a summary of the Center’s research activities and findings; and(8)a strategic plan for disseminating the Center’s educational and training resources to each State.(g)DefinitionsIn this section—(1)the term evidence-based means—(A)strong evidence from at least 1 well-designed and well-implemented experimental study;(B)moderate evidence from at least 1 well-designed and well-implemented quasi-experimental study; or(C)promising evidence from at least 1 well-designed and well-implemented correlational study with statistical controls for selection bias;(2)the term local educational agency has the meaning given that term under section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801); and(3)the term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.(h)No funds To provide firearms trainingNone of the funds authorized to be appropriated under this section may be used to train any person in the use of a firearm.(i)No effect on other lawsNothing in this section may be construed to preclude or contradict any other provision of law authorizing training in the use of firearms..(b)Technical and conforming amendments(1)Section 4 of the Presidential Threat Protection Act of 2000 (18 U.S.C. 3056 note) is repealed.(2)The table of sections for chapter 203 of title 18, United States Code, is amended by inserting after the item relating to section 3056A the following:3056B. Functions of the National Threat Assessment Center of the United States Secret Service..